Citation Nr: 1623139	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  11-05 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and two additional witnesses


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 



INTRODUCTION

The Veteran had active service from July 1984 to July 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that, in pertinent part, denied service connection for sleep apnea.  

The Veteran testified at a Travel Board hearing in April 2013.  A copy of that transcript has been associated with the claims file.  At the hearing the Veteran also submitted additional evidence with a waiver of initial RO consideration.  

A June 2014 Board Decision remanded the claim for further development.  

The record reflects that there is a pending notice of disagreement (NOD) filed in December 2015 to an August 2015 rating decision that denied service connection for cervical strain (claimed as cervical spine condition), including as due to an undiagnosed illness, right lateral collateral ligament sprain (claimed as right ankle condition), including as due to an undiagnosed illness, hypertension, including as due to an undiagnosed illness, and gastroesophageal reflux disease (claimed as acid reflux condition).  When there has been an adjudication of a claim and an NOD as to its denial, the RO will reexamine the claim and determine whether additional review or development is warranted.  See 38 C.F.R. § 19.26 (2015).  Upon completion of such action, if the benefit sought on appeal is not granted in full the claimant is entitled to an SOC.  See 38 C.F.R. § 19.29 (2015).  Where there has been no issuance of a SOC, the appropriate action by the Board is to remand the claim for issuance of an SOC rather than merely refer the claim for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Here, however, the record reflects that the RO acknowledged the Veteran's NOD (to include the Veteran's election of the Decision Review Officer process to handle the appeal) in a February 2016 letter.  As the claim is in review status, no further action on the part of the Board is warranted at this juncture.


The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran's claim has been adjudicated based on his assertion that his obstructive sleep apnea was incurred in or worsened by service.  However, the Veteran has also asserted that his sinus problems are "in conjunction with his sleep apnea problems."  See April 2013 Hearing Transcript.  The record shows that the Veteran is service connected for maxillary sinusitis and allergic rhinitis.  See August 2015 Rating Decision.  The Veteran was afforded a VA examination in July 2014.  The examiner's opinion addressed a direct service connection theory only.  Thus, secondary service connection theory of entitlement must also be considered and addressed on remand.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (holding that multiple theories constitute the same claim if they "pertain to the same benefit for the same disability"). 
Accordingly, the case is REMANDED for the following actions:

1. Arrange for the Veteran's file to be reviewed by an appropriate examiner (M.D.) for an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's obstructive sleep apnea is caused by OR aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by his service-connected maxillary sinusitis and/or allergic rhinitis.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.  

A fully articulated medical rationale for the opinion expressed must be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated, and the examiner must explain why the opinion sought cannot be offered without resort to mere speculation.  

2. After completing the action necessary to comply with the requests of this remand, adjudicate the claim of entitlement to service connection for sleep apnea.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran with the requisite period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






